Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). “Viewed as a whole, * * * defense counsel’s efforts reflect ‘a reasonable and legitimate strategy under the circumstances and evidence presented’ ” (People v Tonge, 93 NY2d 838, 840). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Burglary, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Gorski, JJ.